Citation Nr: 1810908	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  10-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for osteopenia of the lumbar spine. 

2. Entitlement to an initial rating in excess of 10 percent for osteopenia of the left hip (extension) prior to June 22, 2016 and an compensable evaluation thereafter. 

3. Entitlement to an initial rating in excess of 20 percent for osteopenia of the left hip (abduction) prior to June 22, 2016 and an compensable evaluation thereafter.

4.  Entitlement to an initial compensable rating for osteopenia of the left hip (flexion/painful motion) prior to June 22, 2016 and in excess of 10 percent evaluation thereafter.

5.  Entitlement to an initial compensable rating for a chronic clot of the right jugular vein.

6.  Entitlement to a total disability rating for individual unemployability (TDIU) due to service-connected disorders. 
REPRESENTATION

Veteran represented by:	Charles L. Holsworth, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, her mother, and a friend


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1999 to July 1999. 

These matters initially came before the Board of Veterans' Appeals (Board) on an appeal from rating decisions issued by the Regional Office (RO) in Pittsburgh, Pennsylvania. 

A Travel Board hearing was conducted in September 2010. A transcript of this hearing is contained within the electronic claims file. 

These claims were previously before the Board in May 2011, at which time they were remanded for additional development. 

In February 2017, the RO issued a rating decision that decreased the Veteran's rating for osteopenia of the left hip (flexion/painful motion) to non-compensable, effective May 22, 2012 and restored a 10 percent rating, effective June 22, 2016.  This rating decision also grated separate evaluations for osteopenia of the left hip (abduction) at 20 percent, effective May 22, 2012 and non-compensable from June 22, 2016 as well as osteopenia of the left hip (extension) at 10 percent, effective May 22, 2012 and non-compensable from June 22, 2016.  However, as these ratings do not represent a total grant of benefits sought, the Veteran's claims for increased ratings remain pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  During the entire period on appeal, the Veteran's lumbar spine disorder did not manifest forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis.  

2.  Through the entire period on appeal, the Veteran had painful motion of the left hip but the Veteran did not have flexion limited to 45 degrees or less.  

3.  Prior to May 22, 2012 and from June 22, 2016, the Veteran did not have extension of the left hip limited to 5 degrees or less.

4.  From May 22, 2012 to June 22, 2016, the Veteran's extension of the left hip was limited to zero degrees.

5.  Prior to May 22, 2012 and from June 22, 2016, did not have limited abduction of the left thigh.

6.  From May 22, 2012 to June 22, 2016, the Veteran had limited abduction of the left thigh with motion lost beyond 10 degrees.  

7.  The Veteran's chronic clot of her right jugular vein was asymptomatic throughout the entire period on appeal.  

8.  The Veteran does not meet the scheduler criteria for a TDIU and the evidence shows that she was employed during the period on appeal.  
 

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for the Veteran's lumbar spine disorder have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

2.  The criteria for entitlement to an initial compensable rating for osteopenia of the left hip (flexion/painful motion) prior to June 22, 2016 and in excess of 10 percent evaluation thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5013-5252 (2017).

3.  The criteria for entitlement to an initial rating in excess of 10 percent for osteopenia of the left hip (extension) prior to June 22, 2016 and a compensable evaluation thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5251 (2017).

4.  The criteria for entitlement to an initial rating in excess of 20 percent for osteopenia of the left hip (abduction) prior to June 22, 2016 and a compensable evaluation thereafter have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5253 (2017).

5.  The criteria for an initial compensable disability rating for chronic clot of the right jugular vein have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7199-7114 (2017).

6.  The criteria for a grant of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.16(a) (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). The notice requirements of 38 U.S.C.A. § 5103(a) have been met in this instance. 

The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal. VA's duty to assist has been fulfilled through obtaining medical records, along with adequate VA examinations. The Veteran testified at a Board hearing, during which she received proper assistance in developing the claim. See 38 C.F.R. § 3.103.  There is complete notice and development upon which to issue a decision, and there has been no contention to the contrary.

Increased ratings claims

The Veteran was diagnosed with myasthenia gravis during service.  She is presently service-connected for back, left hip, and a right jugular vein clot as secondary to this disorder and seeks increased ratings for these disorders.  

Factual background

The Veteran was afforded a VA examination in March 2007.  The examiner noted that the Veteran was diagnosed with myasthenia gravis and was treated with prednisone, a known risk factor for developing decreased bone mass.  Testing showed she had osteopenia in the spine, but not the hip.  She did not have osteoporosis in either the spine or hip.  An assessment showed the Veteran had normal range of motion of all her joints and normal function.  

Regarding her chronic clot of the jugular vein, she was noted to have a chronic blood clot in her jugular vein as a result of plasmapheresis.  The examiner noted that a prior Doppler scan showed a right jugular vein that was small in caliber and had multiple abnormal linear increased echoes within it, consistent with an older clot.  There was blood flow and it was compressible.  The bilateral subclavian and jugular veins were free from echogenic plaque and demonstrated normal flow with appropriate augmentation.  The examiner's impression was no upper extremity DVT and small jugular vein with evidence of chronic clot and not current sequelae or residuals.  

An April 2007 rating decision granted service connection for osteopenia and assigned a non-compensable rating.  The rating decision also granted service connection for right jugular vein, chronic clot, and assigned a non-compensable rating.  

The Veteran submitted a July 2007 bone density study showing the BMD of the lumber spine from L1 through L4 was 0.827g/cm2, corresponding to a Z score of -2.0 and a T score of -2.0.  This indicated a -2.1 percent decrease in the BMD of the lumbar spine since 2003 and was not considered a statistically significant change.  The study also showed the BMD of the left femoral neck was 0.628g/cm2, corresponding to a Z score of -1.9 and a T score of -2.0.  This indicated a -5.5 percent decrease in the BMD of the left femoral neck since 2003 and was considered a statistically significant change.  Finally, the study also showed the BMD of the proximal femur to include the femoral neck, trochaneteric and intertrochanteric region was 0.741g/cm2, corresponding to a Z score of -1.6 and a T score of -1.7.  The value indicated osteopenia and the fracture risk was increased.  This indicated a -11.5 percent decrease in the BMD of the left proximal femur since 2003 and was considered a statistically significant change.  

In a December 2007 statement from the Veteran's physician, she stated that the Veteran had rapidly progressing osteoporosis and a motor vehicle accident caused multiple pelvic fractures due to the thinning.  She was in constant pain, had decreased stamina, and was unable to work any job requiring her to be in her feet for any significant time.  

A November 2008 neurology treatment record showed the Veteran had severe osteoporosis due to her myasthenia gravis.  A physical examination showed she had a normal gait but had 4 out of 5 for motor function of hip flexion.   

The Veteran underwent a VA examination in June 2009.  The examiner noted diagnoses of myasthenia gravis, osteopenia/osteoporosis, and chronic clot formation of the right jugular vein.  Regarding the Veteran's lumbar spine, the examiner noted range of motion as follows: flexion to 50 degrees, extension to 25 degrees, bilateral flexion to 20 degrees, and bilateral rotation to 30 degrees.  The Veteran had pain at 0 degrees with all movement.  Her combined range of motion was 175 degrees.  The examiner noted no additional limitations following repetitive use testing.   

Regarding the left hip, the examiner noted the follow range of motion: flexion to 85 degrees with pain at 85 degrees, adduction to 25 degrees with pain at 25 degrees, abduction to 45 degrees with pain at 45 degrees, external rotation to 60 degrees, and internal rotation to 20 degrees.  The examiner noted increased pain with repetitive range of motion but no increased weakness, decreased endurance, incoordination, or additional limitation in range.   

Regarding the Veteran's jugular vein, the Veteran reported a chronic clot in the right jugular vein.  She did not have any treatment for the chronic clot.  She reported that she was being monitored by Doppler studies, the most recent being in 2004.  She also denied complication or surgeries and stated that the clot did not interfere with her activities of daily living.   

In a July 2009 statement, the Veteran's attorney indicated that she was, at times, confined to a wheelchair due to her disorders.   

In a December 2009 rating decision, the RO separated the issues of osteopenia of the lumbar spine and left hip.  The Veteran was assigned a 20 percent rating for osteopenia of the lumbar spine, effective December 7, 2004.  The Veteran was granted service connection for osteopenia of the left hip and assigned a 10 percent evaluation, effective December 7, 2004.  The rating decision also assigned an earlier effective date for December 7, 2004 for service connection for chronic clot of the right jugular vein.  

In a September 2010 statement, the Veteran stated that her medical conditions have caused her to struggle on a daily basis for the prior 11 years.  Specifically, she stated that she wakes daily not knowing if she will have the strength to get up or care for herself.  She was sometimes unable to swallow or hold her head up.  She can no longer play sports or even go for long walks.  Additionally, the medication and treatment for her condition caused her osteoporosis, cataracts, and a clot on her neck.  She reported being dependent on her mother for help with basic household chores, as well as helping her in the bath.  

At a September 2010 Board hearing, the Veteran testified that her hip and back disorders cause significant pain.  Her back pain sometimes radiates down her legs.  Her hip disorder causes limited movement.  She stated that the clot in her jugular vein means that she is only receiving blood on one side, from her left jugular.  However, she denied any brain or other effects due to this clot.  

The Veteran was afforded VA examinations in May 2012.  Regarding the Veteran's lumbar spine, the examiner noted that her low back is achy every day, especially after sitting for prolonged periods.  The Veteran considered her condition to be "flared all the time."  Range of motion testing showed flexion to 45 degrees, extension to 15 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees with pain at 0 degrees for all ranges.  The Veteran was able to perform repetitive use testing with no additional limitations.  Her functional impairment was pain on movement.  There was no localized tenderness, pain to palpation, guarding, muscle spasm, or atrophy.  A sensory examination was normal and there were no symptoms of radicular pain.  The examiner also noted no diagnosis of IVDS or incapacitating episodes.

Regarding the Veteran's left hip disorder, she reported constant left hip pain that she considers "flared all the time."  Range of motion testing showed flexion to 95 degrees, extension to 0 degrees, and abduction lost beyond 10 degrees.  Adduction was not limited such that the Veteran could not cross her legs and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The Veteran was able to perform repetitive use testing with no additional limitations. The examiner did not find any ankylosis, malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  The examiner noted the occasional use of a wheelchair and that her fare-ups are presenting prohibiting her from working.  

Regarding her chronic clot of the jugular vein, the examiner noted it to be asymptomatic.  

The Veteran underwent a VA examination for her low back in June 2016.  The examiner noted a diagnosis of low back pain - osteopenia.  She reported chronic low back pain on a daily basis.  The pain increases when she sits or stands for long periods.  Initial range of motion testing was normal. Specifically, the Veteran was found to have flexion to 90 degrees, extension to 30 degrees, bilateral flexion to 30 degrees, and bilateral rotation to 30 degrees.  There was no pain noted on examination and no evidence of pain with weight bearing.  The examiner also noted no objective evidence of localized tenderness or pain on palpation.  She was able to perform repetitive use testing with no additional loss of function.  The examiner found no guarding, muscle spasm, or atrophy.  A sensory examination was normal and no radiculopathies were noted.  

Although the Veteran is presently in receipt of service connection for osteopenia of the lumbar spine, the examiner opined that the Veteran does not have a diagnosis of lumbar spine osteoporosis.  In support of this opinion the examiner stated that: 

In review of the medical records, the Veteran underwent 2 DEXA scans in 2003/2004. The last DEXA scan in 2007 noted osteopenia of the lumbar spine and there is no evidence specifically of osteoporosis. There is no further documentation of any later DEXA scans and the Veteran's most recent x-ray of the lumbar spine performed on June 22, 2016 was normal with no evidence of osteoporosis documented.  The Veteran also exhibited normal clinical exam of the lumbar spine and in my opinion there is no clinical evidence or historical evidence that pain, weakness, or incoordination significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. Likewise, there is no clinical evidence or historical evidence of any functional loss (not associated with limitations of motion) during flare-ups or when the joint is used repeatedly over a period of time or otherwise.

Upon examination of the left hip, the examiner noted a diagnosis of osteopenia of the left hip.  The Veteran reported bilateral hip pain daily.  The pain increases upon prolonged sitting or standing.  Range of motion testing of the left hip was normal with flexion to 125 degrees, extension to 30 degrees, abduction to 45 degrees, adduction to 25 degrees, external rotation to 60 degrees, and internal rotation to 40 degrees.  No pain or objective evidence on localized tenderness was noted upon examination.  The Veteran was able to perform repetitive use testing with no additional limitations.  The examiner opined that her hip disorder did not cause any functional limitations.  

Regarding the Veteran's left hip, the examiner opined that the Veteran does not have a diagnosis of left hip osteoporosis.  In supper of this opinion, the examiner stated:

In review of the medical records, the Veteran underwent 2 DEXA scans in 2003/2004. The last DEXA scan in 2007 noted osteopenia of the left hip and no mention of the right hip and there is no evidence specifically of osteoporosis. There is no further documentation of any later DEXA scans and the Veteran's most recent x-ray of both hips performed on June 22, 2016 was normal with no evidence of osteoporosis documented.  The Veteran also exhibited normal clinical exam of the both hips with the only clinical finding on my exam was mild right greater trochanteric bursitis that had no limitation on range of motion or function. Therefore, in my opinion, there is no clinical evidence or historical evidence that pain, weakness, or incoordination significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. Likewise, there is no clinical evidence or historical evidence of any functional loss (not associated with limitations of motion) during flare-ups or when the joint is used repeatedly over a period of time or otherwise.

In February 2017, the RO issued a rating decision that decreased the Veteran's rating for osteopenia of the left hip (flexion/painful motion) to non-compensable, effective May 22, 2012 and restored a 10 percent rating, effective June 22, 2016.  This rating decision also grated separate evaluations for osteopenia of the left hip (abduction) at 20 percent, effective May 22, 2012 and non-compensable from June 22, 2016 as well as osteopenia of the left hip (extension) at 10 percent, effective May 22, 2012 and non-compensable from June 22, 2016.

Law and analysis

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2017). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in the claim for a higher initial rating for a major depressive disability, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2017). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2017). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2017); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2014).

Lumbar spine osteopenia

The Veteran's lumbar spine disorder has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5237, and is therefore evaluated under the General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward thoracolumbar flexion that is greater than 60 degrees, but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is warranted upon evidence of forward thoracolumbar flexion is greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See 38 C.F.R. § 4.71a, Plate V.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate diagnostic code. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1).

After a review of the evidence of record, the Board finds that a rating is excess of 20 percent is not warranted.  The Veteran's range of motion was, at worst, limited to 45 degrees of flexion and 15 degrees of extension, with pain at zero degrees.  At no point during the period on appeal did the Veteran have ankylosis of the spine.  Additionally, although treatment records and VA examinations indicate that the Veteran experiences pain and impaired function, there is no probative evidence to support a finding that her range of motion was limited to less than the ranges found upon objective measurement as noted above.  Therefore, a rating in excess of 20 percent is denied for this time period.  

Furthermore, the Board has considered the Veteran's lay statements regarding her symptoms and range of motion and finds them to be probative. However, the objective findings of the medical professionals as to her ranges of motion are more probative in assigning ratings under the Schedule. 

The Board has considered whether separate ratings are warranted for associated neurologic disorders. Although the Veteran reported radiating pain down her leg at the Board hearing, the objective VA examination results show normal sensory examinations and no evidence of radiculopathies.  Therefore, a separate rating is not warranted on that basis.

Finally, the Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, the evidence does not show a diagnosis of IVDS or incapacitating episodes due to her lumbar spine disorder.  Therefore, this Diagnostic Code is not applicable.

Left hip osteoporosis

The Veteran's left hip disability is rated under Diagnostic Codes 5013-5252, 5251, and 5253. A hyphenated diagnostic code is used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. The hyphenated diagnostic code in this case indicates that osteoporosis under Diagnostic Code 5013 is the service-connected disability, whereas the residual condition (to which the Veteran's service-connected arthritis is rated by analogy) is limitation of flexion of the left thigh, which instead is evaluated under Diagnostic Code 5252. 

Under Diagnostic Code 5252, ratings of 10, 20, 30 and 40 percent disabling are warranted for limitation of flexion to 45 degrees, 30 degrees, 20 degrees and 10 degrees, respectively. Id. 

Diagnostic Code 5251 provides a 10 percent evaluation for limitation of extension of the thigh to 5 degrees. 

Diagnostic Code 5253 provides for a 10 percent evaluation for either limitation of rotation for the affected leg (cannot toe-out more than 15 degrees), or limitation of adduction (cannot cross legs), and a 20 percent evaluation for limitation of abduction of the thigh (motion lost beyond 10 degrees).  As there is no indication of ankylosis, Diagnostic Code 5250 is not applicable.

The evidence prior to May 22, 2012 shows that, at worst, the Veteran was limited to flexion to 85 degrees with pain at 85 degrees, adduction to 25 degrees with pain at 25 degrees, abduction to 45 degrees with pain at 45 degrees, external rotation to 60 degrees, and internal rotation to 20 degrees.  A 10 percent rating was assigned based on painful joints but the objective medical evidence does not show entitlement to a higher rating.  

From May 22, 2012, the evidence shows that abduction of the thigh was limited beyond 10 degrees, extension of the thigh was limited to 0 degrees, and flexion was limited 95 degrees.  Therefore, the Veteran was not shown to be entitled to ratings in excess of the presently assigned ratings of 20 percent under Diagnostic Code 5253, 10 percent under Diagnostic Code 5251, and non-compensable under Diagnostic Code 5252.  

Finally, from June 22, 2016, the evidence shows that range of motion of the Veteran's left hip was normal.  However, the Veteran's 10 percent rating was in effect for more than 5 years at the time of the reductions for extension and abduction, and therefore, the 10 percent rating for painful motion was restored. However, the objective evidence does not show entitlement to increased or compensable ratings from that date based on the normal findings at the June 2016 VA examination.  

Jugular vein

The RO granted service connection for chronic clot of the right jugular vein and assigned a non-compensable evaluation under Diagnostic Code 7199-7114. 38 C.F.R. § 4.104.

Diagnostic Code 7199 indicates that the disability is not listed in the Schedule for Rating Disabilities and it has been rated by analogy under a closely related disease or injury. 38 C.F.R. §§ 4.20, 4.27. The RO rated the claim under the provisions 38 C.F.R. § 4.104 for diseases of the arteries and veins, rated under Diagnostic Code 7114, which evaluates arteriosclerosis obliterans.

Under Diagnostic Code 7114, the minimum compensable rating, a 20 percent rating, is warranted with claudication on walking more than 100 yards, and, diminished peripheral pulses, or ankle/brachial index (ABI) of 0.9 or less. A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and, trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less. A 60 percent rating is warranted with claudication on walking less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less. A 100 percent rating is warranted for ischemic limb pain at rest, and; either deep ischemic ulcers or ABI of 0.4 or less. 38 C.F.R. § 4.104.

Note (1) defines ABI as the ratio of the systolic blood pressure at the ankle (determined by Doppler study) divided by the simultaneous brachial artery systolic blood pressure. The normal index is 1.0 or greater. 

Upon review of the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating. In so finding, the Board notes that the Veteran has undergone multiple VA examinations and her clot has been consistently found to be asymptomatic.  As such, the Board finds that the criteria for a compensable rating under Diagnostic Code 7299-7114 have not been met, and the claim must be denied.

Entitlement to TDIU

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more. If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a). 

The Veteran's service-connected disabilities are osteopenia of the lumbar spine, rated at 20 percent disabling; osteopenia of the left hip, rated, at most, as 20 percent disabling; myasthenia gravis, rated as non-compensable, and chronic clot of the right jugular vein, rated as non-compensable.  At most, during the period on appeal, his combined rating was 40 percent. Therefore, at no time has the Veteran met the minimum scheduler requirements for TDIU. See 38 C.F.R. § 4.16 (a) (2017).  

An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b) (2017). 

Under 38 C.F.R. § 3.321 (b)(1), the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance, however, the Board is not precluded from considering whether the case should be referred to the Director, Compensation Service. Thus, the Board has reviewed the entirety of the disability picture, but finds that it is not so exceptional or unusual as to render impractical the application of the regular schedular criteria. A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). Here, neither frequent hospitalization nor marked interference with employment due to the Veteran's service-connected disabilities is demonstrated, nor is there any other evidence that these conditions involve such disability that an extraschedular rating would be warranted under the provisions of 38 C.F.R. § 3.321 (b)(1). 

In the June 2009 VA examination, the Veteran reported that she was a student at a culinary institute and was due to finish in three months.  She was last employed as a merchandising representative in January 2002.   She reported having difficulty standing for extending periods of time at school, weakness in her arms, and problems with her eyes, including crossing and double vision, during her employment.  The examiner opined that "the veteran would have difficulty with any strenuous or stressful job including industrial or sedentary employment which would require prolonged walking prolonged standing or prolonged sitting which would increase the muscle pain and weakness.  The veteran would also have difficulty with employment secondary to occasional facial drooping and double vision."  

At the March 2012 VA examination, the examiner concurred with that 2009 opinion, finding that she 

would have difficulty with any strenuous or stressful job including industrial or sedentary employment, which would require prolonged walking, prolonged standing, or prolonged sitting which would increase the muscle pain and weakness. The development of Crohn's disease as well as frequent bouts of oral thrush due to chronic steroid use adds to her frequent hygiene needs. She continues to endorse her MG symptoms with an increase that is expected in the progression of this condition. The veteran would also have difficulty with employment secondary to bouts of facial drooping and double vision as well. In addition she is having increased low back and hip pain which may be from the osteopenia, avascular necrosis of the hips or the myasthenia itself.

At the June 2016 VA examination, the Veteran confirmed full-time employment in a bank collections department.  

The Board is cognizant that the VA examiners have opined that her disorders affect her employability.  However, as the evidence shows that the Veteran had full-time employment and there is no evidence that the Veteran was unemployable due to her service-connected disorders, entitlement to TDIU is not warranted.  Given the foregoing, the Board finds no basis to refer this case for referral for consideration of an extraschedular rating. 



ORDER

An initial rating in excess of 20 percent for osteopenia of the lumbar spine is denied. 

An initial rating in excess of 10 percent for osteopenia of the left hip (extension) prior to June 22, 2016 and a compensable evaluation thereafter is denied. 

An initial rating in excess of 20 percent for osteopenia of the left hip (abduction) prior to June 22, 2016 and a compensable evaluation thereafter is denied.

An initial compensable rating for osteopenia of the left hip (flexion/painful motion) prior to June 22, 2016 and in excess of 10 percent evaluation thereafter is denied.

An initial compensable rating for a chronic clot of the right jugular vein is denied.

 A TDIU due to service-connected disorders is denied. 


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


